
	

113 HR 4122 IH: Older Americans Act Reauthorization Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4122
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Ms. Bonamici (for herself, Mr. Hinojosa, and Mr. George Miller of California) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To reauthorize the Older Americans Act of 1965, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Older Americans Act Reauthorization Act of 2014.
		2.ObjectivesSection 101 of the Older Americans Act of 1965 (42 U.S.C. 3001) is amended—
			(1)by amending paragraph (1) to read as follows:
				
					(1)An adequate income and economic security in later life in accordance with the American standard of
			 living.
					;
			(2)in paragraph (4), by inserting care coordination and after including;
			(3)in paragraph (8), by inserting and supports, offered in a culturally and linguistically competent manner after community services,;
			(4)by striking paragraphs (9) and (10) and inserting the following:
				
					(9)Immediate benefit from proven research knowledge which can sustain and improve health, happiness,
			 and economic security.
					(10)Freedom, independence, economic security, and the free exercise of individual initiative for older
			 individuals in planning and managing their own lives, full participation
			 in the planning and operation of community-based services and programs
			 provided for their benefit, and protection against abuse, neglect, and
			 exploitation.
					; and
			(5)by adding at the end the following:
				
					(11)Acquiring high-quality services in a manner that is culturally and linguistically responsive to
			 older individuals and family caregivers.
					.
			3.DefinitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
			(1)by striking paragraph (1) and inserting the following:
				
					(1)The term abuse means the knowing infliction of physical or psychological harm or the knowing deprivation of goods
			 or services that are necessary to meet essential needs or to avoid
			 physical or psychological harm.;
			(2)by striking paragraph (3) and inserting the following:
				
					(3)The term adult protective services means such services provided to adults as the Secretary may specify and includes services such as—
						(A)receiving reports of adult abuse, neglect, or exploitation;
						(B)investigating the reports described in subparagraph (A);
						(C)case planning, monitoring, evaluation, and other casework and services; and
						(D)providing, arranging for, or facilitating the provision of medical, social service, economic,
			 legal, housing, law enforcement, or other protective, emergency, or
			 support services.;
			(3)by striking paragraph (4) and inserting the following:
				
					(4)The term Aging and Disability Resource Center means an entity, network, or consortium established by a State as part of the State system of
			 long-term care, to provide a coordinated and integrated system for older
			 individuals and individuals with disabilities (as defined in section 3 of
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and the
			 caregivers of older individuals and individuals with disabilities, that
			 provides—
						(A)comprehensive information on the full range of available public and private long-term care
			 programs, options, service providers, and resources within a community,
			 including information on the availability of integrated long-term care
			 services, and Federal or State programs that provide long-term care
			 services and supports through home and community-based service programs;
						(B)person-centered counseling to assist individuals in assessing their existing or anticipated
			 long-term care needs and goals, and developing and implementing a
			 person-centered plan for long-term care that is consistent with the
			 desires of such an individual and designed to meet the individual's
			 specific needs, goals, and circumstances;
						(C)access for individuals to the full range of publicly-supported long-term care services and supports
			 for which the individuals may be eligible, including home and
			 community-based service options, by serving as a convenient point of entry
			 for such programs and supports; and
						(D)in cooperation with area agencies on aging, centers for independent living described in part C of
			 title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.), and
			 other community-based entities, information and referrals regarding
			 available home and community-based services for individuals who are at
			 risk for residing in, or who reside in, institutional settings, so that
			 the individuals have the choice to remain in or to return to the
			 community.; 
			(4)in paragraph (14)(B), by inserting oral health, after bone density,;
			(5)by amending paragraph (17) to read as follows:
				
					(17)The term elder justice means—
						(A)from a societal perspective, efforts to—
							(i)prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation; and
							(ii)protect older individuals with diminished capacity while maximizing their autonomy; and
							(B)from an individual perspective, the recognition of an older individual’s rights, including the
			 right to be free of abuse, neglect, and exploitation.; 
			(6)in paragraph (18)(A), by striking term exploitation means and inserting terms exploitation and financial exploitation mean;
			(7)in paragraph (24)—
				(A)in subparagraph (B), by striking and at the end;
				(B)in subparagraph (C), by striking the period at the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(D)status as an LGBT individual.
						;
				(8)by redesignating paragraphs (34) through (54) as paragraphs (36) through (56), respectively;
			(9)by redesignating paragraphs (13) through (33) as paragraphs (14) through (34), respectively;
			(10)by inserting after paragraph (12) the following:
				
					(13)The term cultural and linguistic competence means competence in a set of behaviors, attitudes, and policies that—
						(A)is used by an organization or among professionals; and
						(B)enables effective work in cross-cultural situations.
						; and
			(11)by inserting after paragraph (34), as so redesignated the following:
				
					(35)The term LGBT, used with respect to an individual, means a lesbian, gay, bisexual, or transgender individual.
					.
			4.Administration on Aging
			(a)Best practicesSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended—
				(1)in subsection (d)(3)—
					(A)in subparagraph (J), by inserting before the semicolon the following: , including the effectiveness of such services in meeting the needs of LGBT older individuals;
					(B)in subparagraph (K), by striking and at the end;
					(C)in subparagraph (L)—
						(i)by striking Older Americans Act Amendments of 1992 and inserting Older Americans Act Reauthorization Act of 2014; and
						(ii)by striking 712(h)(4). and inserting 712(h)(5); and; and
						(D)by adding at the end the following:
						
							(M)collect and analyze best practices related to responding to elder abuse, neglect, and exploitation
			 in long-term care facilities, and publish a report of such best practices.; and
					(2)in subsection (e)(2)—
					(A)in the matter preceding subparagraph (A), by inserting , and in coordination with the heads of State adult protective services programs and the Director
			 of the Office of Long-Term Care Ombudsman Programs after and services; and
					(B)in subparagraph (A)(iv) by inserting (including data and statistics on the incidence and prevalence of elder abuse, neglect, and
			 exploitation) after exploitation.
					(b) Functions of Assistant SecretarySection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—
				(1)in subsection (a)—
					(A)in paragraph (5), by inserting health and economic before needs of older individuals;
					(B)in paragraph (7), by inserting health and economic before welfare;
					(C)in paragraph (14), by inserting (including the Health Resources and Services Administration) after other agencies;
					(D) by amending paragraph (15) to read as follows:
						
							(15)
								(A)as needed, provide technical assistance, training through training packages, and other forms of
			 instruction to entities consisting of State agencies, area agencies on
			 aging, service providers, and community-based organizations, to ensure
			 that the entities develop and implement, in a culturally and
			 linguistically competent manner, programming, services, and outreach for
			 older individuals with greatest economic need and older individuals with
			 greatest social need, with particular attention to and specific objectives
			 for providing services to low-income minority individuals and older
			 individuals residing in rural areas; and
								(B)consult with national and community-based organizations representing minority individuals to
			 develop the capacity of the Administration to provide such technical
			 assistance, training, and instruction.
								;
					(E)in paragraph (16)(A)(ii), by inserting , and separately specifying the number of such individuals who are LGBT individuals before the semicolon;
					(F)in paragraph (27), by striking and at the end;
					(G)in paragraph (28), by striking the period and inserting a semicolon; and
					(H)by adding at the end the following:
						
							(29)provide information and technical assistance to States, area agencies on aging, and service
			 providers, in collaboration with relevant Federal agencies, on providing
			 efficient, person-centered transportation services, including across
			 geographic boundaries;
							(30)identify model programs and provide information and technical assistance to States, area agencies
			 on aging, and service providers (including providers operating
			 multipurpose senior centers), to support the modernization of multipurpose
			 senior centers;
							(31)provide technical assistance to and share best practices with States, area agencies on aging, and
			 Aging and Disability Resource Centers, on how to collaborate and
			 coordinate services with health care entities, such as Federally-qualified
			 health centers, as defined in section 1905(l)(2)(B) of the Social Security
			 Act (42 U.S.C. 1396d(l)(2)(B)), in order to improve care coordination for
			 individuals with multiple chronic illnesses;
							(32)conduct studies and collect data to determine the services that are needed by LGBT older
			 individuals; and
							(33)ensure through regulation (or other communications with programs carried out under this Act) and
			 through oversight that all programs funded through this Act where staff,
			 including volunteers, come into direct contact with older adults, have
			 received appropriate training in elder abuse prevention and detection, and
			 to regularly evaluate the need for and benefit of such training related to
			 abuse, neglect, and exploitation of older adults.
							;
					(2)in subsection (b)—
					(A)in paragraph (5)—
						(i)in subparagraph (B), by striking and after the semicolon;
						(ii)in subparagraph (C), by inserting and after the semicolon; and
						(iii)by adding at the end the following:
							
								(D)when feasible, developing, in consultation with States and national organizations, a
			 consumer-friendly tool to assist older individuals and their families in
			 choosing home and community-based services, with a particular focus on
			 ways for consumers to assess how providers protect the health, safety,
			 welfare, and rights, including the rights provided under section 314, of
			 older individuals;; and 
						(B)in paragraph (8)—
						(i)in subparagraph (B), by inserting to identify and articulate goals of care and after individuals;
						(ii)in subparagraph (D)—
							(I)by inserting respond to or before plan; and
							(II)by striking future long-term care needs; and and inserting long-term care needs;;
							(iii)in subparagraph (E), by adding and at the end; and
						(iv)by adding at the end the following:
							
								(F)to provide information and referrals regarding available home and community-based services for
			 individuals who are at risk for residing in, or who reside in,
			 institutional settings, so that the individuals have the choice to remain
			 in or to return to the community;; and 
						(3)by adding at the end the following:
					
						(g)The Assistant Secretary shall ensure, where appropriate, that all programs funded under this Act
			 include appropriate training in the prevention of abuse, neglect, and
			 exploitation and provision of services that address elder justice and the
			 exploitation of older individuals.
						(h)
							(1)The Assistant Secretary shall establish and operate a National Resource Center for Women and
			 Retirement (referred to in this subsection as the Center).
							(2)The Assistant Secretary shall make available to the Center such resources as are necessary for the
			 Center to carry out effectively the functions of the Center under this
			 Act, which shall be an amount not less than $279,000 for fiscal year 2014.
			 In subsequent fiscal years, the Assistant Secretary shall make available
			 to the Center not less than the amount of resources made available to the
			 Center under this paragraph for fiscal year 2014.
							(i)The Assistant Secretary shall, directly or by grant or contract, establish and operate a National
			 Adult Protective Services Resource Center.
						(j)
							(1)The Assistant Secretary shall, directly or by grant or contract, establish and operate the National
			 Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging.
							(2)The Assistant Secretary shall develop and issue operating standards and reporting requirements for
			 the Center established under paragraph (1).
							(3)The Assistant Secretary shall make available to the Center such resources as are necessary for the
			 Center to carry out effectively the functions of the Center under this Act
			 for fiscal year 2014. In subsequent fiscal years, the Assistant Secretary
			 shall make available to the Center not less than the amount of resources
			 made available to the Center under this paragraph for fiscal year 2014.
							.
				(c)ReportsSection 207 of the Older Americans Act of 1965 (42 U.S.C. 3018) is amended—
				(1)in subsection (a)(3), by inserting LGBT individuals, after low-income individuals,;
				(2)in subsection (c)—
					(A)in paragraph (1), by inserting , and separately specify the number of such individuals who are LGBT individuals before the semicolon;
					(B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
					(C)by inserting after paragraph (3) the following:
						
							(4)the effectiveness of such activities in assisting LGBT individuals;
							; and
					(3)by adding at the end the following:
					
						(d)The Assistant Secretary shall ensure that—
							(1)no individual will be required to provide information regarding the sexual orientation or gender
			 identity of the individual as a condition of participating in activities
			 or receiving services under this Act; and
							(2)no agency or other entity providing activities or services under this Act, that receives, for the
			 purposes of this Act, information regarding the sexual orientation or
			 gender identity of an individual will disclose the information in any form
			 that would permit such individual to be identified.
							(e)The Assistant Secretary shall develop appropriate protocols, demonstrations, tools, or guidance for
			 use by State agencies and area agencies on aging, to ensure successful
			 implementation of data collection requirements under section 201(d)(3)(J),
			 paragraphs (16)(A)(ii) and (29) of section 202(a), subsections (a)(3),
			 (c)(1), and (c)(4), and section 307(a)(6), relating to LGBT individuals.
						(f)The Assistant Secretary shall determine when such data collection requirements shall apply, taking
			 into consideration the complexity and importance of each requirement, but
			 each requirement shall apply not later than 1 year after the date of
			 enactment of the Older Americans Act Reauthorization Act of 2014.
						.
				(d)Authorization of appropriationsSection 216 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—
				(1)in subsection (a), by striking 2007, 2008, 2009, 2010, and 2011 and inserting 2014, 2015, 2016, 2017, and 2018;
				(2)in subsection (b)—
					(A)by striking 202(a)(24) and inserting 202(a)(21); and
					(B)by striking 2007, 2008, 2009, 2010, and 2011 and inserting 2014, 2015, 2016, 2017, and 2018; and
					(3)in subsection (c), by striking 2007, 2008, 2009, 2010, and 2011 and inserting 2014, 2015, 2016, 2017, and 2018.
				(e)Advisory Committee To Assess, Coordinate, and Improve Legal Assistance Activities
				(1)Advisory committeeTitle II of the Older Americans Act of 1965 (42 U.S.C. 3011–3020f) is amended—
					(A)by redesignating section 216 as section 217; and
					(B)by inserting after section 215 the following:
						
							216.Advisory Committee to Assess, Coordinate, and Improve Legal Assistance Activities
								(a)EstablishmentThere is established an Advisory Committee to Assess, Coordinate, and Improve Legal Assistance
			 Activities (referred to in this section as the Committee).
								(b)Membership; dutiesThe Assistant Secretary shall appoint members to the Committee and determine the activities of the
			 Committee (which shall include the study and report described in
			 subsection (c)).
								(c)Study; reportThe Committee shall conduct a study on the legal services activities assistance system for older
			 individuals. Not later than 1 year after the date of the establishment of
			 the Committee, the Committee shall submit to the President, Congress, and
			 the Assistant Secretary a report that contains a detailed statement of the
			 findings and conclusions of such study, including the Committee’s
			 recommendations improving the legal services activities assistance system
			 for older individuals.
								(d)RegulationsNot later than 180 days after receiving the report described in subsection (c), the Assistant
			 Secretary shall issue regulations or guidance taking into consideration
			 the recommendations of the Committee.
								(e)DefinitionIn this subsection, the term legal assistance activities includes—
									(1)legal assistance made available to older individuals with greatest economic need or with greatest
			 social need;
									(2)activities of the National Legal Resource Center carried out under section 420(a);
									(3)State legal assistance developer activities carried out under section 731; and
									(4)any other directly related activity or program as determined appropriate by the Assistant
			 Secretary.
									.
					(2)Conforming amendmentSection 215(j) of the Older Americans Act of 1965 (42 U.S.C. 3020e–1(j)) is amended by striking section 216 and inserting section 217.
				(3)Authorization of appropriationsSection 217 of the Older Americans Act of 1965 (42 U.S.C. 3020f), as so redesignated by subsection
			 (c), is amended by adding at the end the following:
					
						(d)Advisory Committee To Assess, Coordinate, and Improve Legal Assistance ActivitiesThere is authorized to be appropriated to carry out section 216 $300,000 for each of the fiscal
			 years 2014, 2015, 2016, 2017, and 2018..
				5.State and community programs on aging
			(a)Authorization of appropriationsSection 303 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—
				(1)in subsection (a)(1), by striking fiscal years 2007 and all that follows and inserting each of the fiscal years 2014 through 2018.;
				(2)in subsection (b)—
					(A)in paragraph (1), by striking fiscal years 2007 and all that follows and inserting each of the fiscal years 2014 through 2018.; and
					(B)in paragraph (2), by striking fiscal years 2007 and all that follows and inserting each of the fiscal years 2014 through 2018.;
					(3)in subsection (d), by striking fiscal years 2007 and all that follows and inserting each of the fiscal years 2014 through 2018.; and
				(4)in subsection (e)(2), by striking 2011 and inserting 2011 and each of the fiscal years 2014 through 2018.
				(b)Conforming amendmentSection 304(b) of the Older Americans Act of 1965 (42 U.S.C. 3024(b)) is amended by striking subpart 1 of.
			(c)Planning and service areasSection 305(b)(5)(C)(i)(III) of the Older Americans Act of 1965 (42 U.S.C. 3025(b)(5)(C)(i)(III))
			 is amended by striking planning and services areas and inserting planning and service areas.
			(d)Area plansSection 306 of the Older Americans Act of 1965 (42 U.S.C. 3026) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking establishment, maintenance, or construction of multipurpose senior centers, and inserting establishment, maintenance, modernization, or construction of multipurpose senior centers
			 (including a plan to use the skills and services of older individuals in
			 paid and unpaid work, including multigenerational and older individual to
			 older individual work),; and
					(B)in paragraph (6)—
						(i)in subparagraph (G), by adding and at the end; and
						(ii)by adding at the end the following:
							
								(H)in coordination with the State agency and with the State agency responsible for elder abuse
			 prevention services, increase public awareness of elder abuse, neglect,
			 and exploitation, and remove barriers to education, prevention,
			 investigation, and treatment of elder abuse, neglect, and exploitation, as
			 appropriate;; and 
						(2)in subsection (b)(3)—
					(A)in subparagraph (J), by striking and at the end;
					(B)by redesignating subparagraph (K) as subparagraph (L); and
					(C)by inserting after subparagraph (J) the following:
						
							(K)protection from elder abuse, neglect, and exploitation; and.
					(e)Nutrition services incentive programSection 311(e) of the Older Americans Act of 1965 (42 U.S.C. 3030a(e)) is amended by striking fiscal year 2007 and all that follows and inserting each of the fiscal years 2014 through 2018..
			(f)Supportive servicesSection 321 of the Older Americans Act of 1965 (42 U.S.C. 3030d) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking or referral services and inserting referral, chronic condition self-care management, or falls prevention services;
					(B)in paragraph (8), by striking (including and all that follows and inserting the following: (including mental and behavioral health screening and falls prevention services screening) to
			 detect or prevent (or both) illnesses and injuries that occur most
			 frequently in older individuals; and
					(C)in paragraph (15), by inserting before the semicolon the following: , and screening for elder abuse, neglect, and exploitation;
					(2)in subsection (b)(1), by inserting or modernization after construction;
				(3)in subsection (c), by inserting before the period the following: , and pursue opportunities for the development of intergenerational shared site models for programs
			 or projects, consistent with the purposes of this Act; and
				(4)by adding at the end the following:
					
						(e)In this section, the term adult child with a disability means a child who—
							(1)is age 18 or older;
							(2)is financially dependent on an older individual who is a parent of the child; and
							(3)has a disability..
				(g)Home delivered nutrition services programSection 336(1) of the Older Americans Act of 1965 (42 U.S.C. 3030f(1)) is amended by striking canned and all that follows through meals and inserting canned, or fresh foods and, as appropriate, supplemental foods and any additional meals.
			(h)Nutrition servicesSection 339 of the Older Americans Act of 1965 (42 U.S.C. 3030g–21) is amended—
				(1)in paragraph (1), by striking solicit and inserting utilize; and
				(2)in paragraph (2)—
					(A)in subparagraph (J)—
						(i)by striking if appropriate; and
						(ii)by striking and at the end;
						(B)in subparagraph (K), by striking the period and inserting , and; and
					(C)by adding at the end the following:
						
							(L)where feasible, encourages the use of organic or locally grown foods in meal programs and
			 identifies potential partnerships and contracts with local producers and
			 providers of organic or locally grown foods..
					(i)Evidence-Based disease prevention and health promotion services programPart D of title III of the Older Americans Act of 1965 (42 U.S.C. 3030m et seq.) is amended—
				(1)in the part heading, by inserting Evidence-Based before Disease; and
				(2)in section 361(a), by inserting evidence-based after to provide.
				(j)Older relative caregivers
				(1)Technical amendmentPart E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s et seq.) is amended by
			 striking the subpart heading for subpart 1.
				(2)DefinitionsSection 372 of such Act (42 U.S.C. 3030s) is amended—
					(A)in subsection (a)—
						(i)in paragraph (1), by striking or who is an individual with a disability; and
						(ii)by striking paragraph (2) and inserting the following:
							
								(2)Individual with a disabilityThe term individual with a disability means an individual with a disability, as defined in section 3 of the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12102), who is not less than age 18 and not more
			 than age 59.
								(3)Older relative caregiverThe term older relative caregiver means a caregiver who—
									(A)
										(i)is age 55 or older; and
										(ii)lives with, is the informal provider of in-home and community care to, and is the primary caregiver
			 for, a child or an individual with a disability;
										(B)in the case of a caregiver for a child—
										(i)is the grandparent, stepgrandparent, or other relative (other than the parent) by blood, marriage,
			 or adoption, of the child;
										(ii)is the primary caregiver of the child because the biological or adoptive parents are unable or
			 unwilling to serve as the primary caregivers of the child; and
										(iii)has a legal relationship to the child, such as legal custody, adoption, or guardianship, or is
			 raising the child informally; and
										(C)in the case of a caregiver for an individual with a disability, is the parent, grandparent, or
			 other relative by blood, marriage, or adoption, of the individual with a
			 disability.; and
						(B)in subsection (b)—
						(i)by striking subpart and all that follows through family caregivers and inserting part, for family caregivers;
						(ii)by striking ; and and inserting a period; and
						(iii)by striking paragraph (2).
						(k)National family caregiver support programSection 373 of the Older Americans Act of 1965 (42 U.S.C. 3030s–1) is amended—
				(1)in subsection (a)(2), by striking grandparents or older individuals who are relative caregivers. and inserting older relative caregivers.;
				(2)in subsection (c)—
					(A)in paragraph (1), in the matter preceding subparagraph (A), by striking grandparents and older individuals who are relative caregivers, and who and inserting older relative caregivers, who; and
					(B)in paragraph (2)(B), by striking to older individuals providing care to individuals with severe disabilities, including children
			 with severe disabilities and inserting to older relative caregivers of children with severe disabilities, or individuals with disabilities
			 who have severe disabilities;
					(3)in subsection (e)(3), by striking grandparents or older individuals who are relative caregivers and inserting older relative caregivers;
				(4)in subsection (f)(1)(A), by striking for fiscal years 2007, 2008, 2009, 2010, and 2011 and inserting for a fiscal year; and
				(5)in subsection (g)(2)(C), by striking grandparents and older individuals who are relative caregivers of a child who is not more than 18
			 years of age and inserting older relative caregivers.
				(l)Conforming amendmentPart E of title III is amended by striking this subpart each place it appears and inserting this part.
			6.Activities for health, independence, and longevity
			(a)Grant programsSection 411 of the Older Americans Act of 1965 (42 U.S.C. 3032) is amended—
				(1)in subsection (a)—
					(A)in paragraph (12), by striking and at the end;
					(B)by redesignating paragraph (13) as paragraph (14); and
					(C)by inserting after paragraph (12) the following:
						
							(13)continuing support for program integrity initiatives concerning the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) that train
			 senior volunteers to prevent and identify health care fraud and abuse; and; and
					(2)in subsection (b), by striking for fiscal years 2007 and all that follows through 2011 and inserting for each of the fiscal years 2014 through 2018.
				(b)Native American programsSection 418(b) of the Older Americans Act of 1965 (42 U.S.C. 3032g(b)) is amended by striking a national meeting to train and inserting national trainings for.
			(c)Legal assistance for older AmericansSection 420(c) of the Older Americans Act of 1965 (42 U.S.C. 3032i(c)) is amended by striking national.
			(d)Conforming amendmentSection 417(a)(1)(A) of the Older Americans Act of 1965 (42 U.S.C. 3032f(a)(1)(A)) is amended by
			 striking grandparents and other older individuals who are relative caregivers and inserting older relative caregivers (as defined in section 372).
			7.National resource center on family caregivingPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032–3032k) is amended by adding
			 at
			 the end the following:
			
				423.National Resource Center on Family Caregiving
					(a)EstablishmentThe Secretary of Health and Human Services shall award a grant to or enter into a cooperative
			 agreement with a public or private nonprofit entity to establish a
			 National Resource Center on Family Caregiving (referred to in this section
			 as the Center).
					(b)DevelopmentThe Assistant Secretary shall develop and issue operating standards and reporting requirements for
			 the Center established under subsection (a).
					(c)AuthorizationThere is authorized to be appropriated to carry out this section, $2,000,000 for each of the fiscal
			 years 2014 through 2018.
					.
		8.Multipurpose senior center modernization, training, and supportPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032–3032k), as amended by section
			 7, is amended by adding at the end the following:
			
				424.Multipurpose senior center modernization, training, and support
					(a)Program authorizedThe Assistant Secretary shall award grants and enter into contracts with eligible entities to carry
			 out projects to—
						(1)support and promote modern multipurpose senior center models which yield vibrant, multiservice,
			 multigenerational centers for older individuals, families of older
			 individuals, and others in the community to gain skills, resources, and
			 connections needed to meet the challenges that occur with continuum of
			 care and quality of life;
						(2)build an evidence base of modern, replicable practices that allow senior centers to serve a diverse
			 array of older individuals, as well as their families and other
			 caregivers, leveraging innovative partnerships and public and private
			 resources to develop and expand programs; and
						(3)mobilize services and leverage resources to support the role of multipurpose senior centers as
			 community focal points, as provided in section 306(a)(3), and for the
			 establishment, construction, maintenance, and operation of centers, as
			 described in sections 303(c)(2) and 306(a)(1), including development of
			 intergenerational shared site models, consistent with the purposes of this
			 Act.
						(b)Use of fundsAn eligible entity shall use funds made available under a grant awarded, or a contract entered
			 into, under subsection (a) to—
						(1)carry out a project described in subsection (a); and
						(2)evaluate the project in accordance with subsection (f).
						(c)ApplicationTo be eligible to receive a grant or enter into a contract under subsection (a), an eligible entity
			 shall submit an application to the Assistant Secretary at such time, in
			 such manner, and accompanied by such information as the Assistant
			 Secretary may reasonably require.
					(d)Eligible entityFor purposes of this section, the term eligible entity means—
						(1)a multipurpose senior center that has met national accreditation and fiduciary standards; or
						(2)a regional partnership or collaboration of multipurpose senior centers or State association of
			 senior centers in which not less than 2 centers are accredited.
						(e)Competitive grants for technical assistance
						(1)GrantsThe Assistant Secretary shall make a grant, on a competitive basis, to an eligible nonprofit
			 organization described in paragraph (2), to enable the organization to—
							(A)provide training and technical assistance to recipients of grants under this section and other
			 multipurpose senior centers to adopt and tailor evidence-based
			 modernization strategies and practices to respond to the economic and
			 health needs of the diverse and growing aging populations in their own
			 communities; and
							(B)carry out other duties, as determined by the Assistant Secretary.
							(2)Eligible nonprofit organizationTo be eligible to receive a grant under this subsection, an organization shall be a nonprofit
			 organization (including a partnership of nonprofit organizations), that—
							(A)has experience and expertise in providing technical assistance to a range of multipurpose senior
			 centers and experience evaluating and reporting on programs; and
							(B)has demonstrated knowledge of and expertise in multipurpose senior center accreditation or other
			 standards of excellence.
							(3)ApplicationTo be eligible to receive a grant under this subsection, an organization (including a partnership
			 of nonprofit organizations) shall submit an application to the Assistant
			 Secretary at such time, in such manner, and containing such information as
			 the Assistant Secretary may require, including an assurance that the
			 organization will submit to the Assistant Secretary such evaluations and
			 reports as the Assistant Secretary may require.
						(f)Local evaluation and report
						(1)EvaluationEach entity receiving a grant or a contract under subsection (a) to carry out a project described
			 in subsection (a) shall evaluate the project, leadership, and resources
			 for the modernization of multipurpose senior centers to determine—
							(A)the effectiveness of the project in producing innovations and mobilizing resources;
							(B)the impact on older individuals, families of older individuals, and the community being served; and
							(C)the potential for the project to be replicated by other multipurpose senior centers, noting the
			 necessary resources and partnerships and the types of populations and
			 communities best suited for the model.
							(2)ReportThe entity described in paragraph (1) shall submit a report to the Assistant Secretary containing
			 the evaluation not later than 6 months after the expiration of the period
			 for which the grant or contract is in effect.
						(g)Report to CongressNot later than 6 months after the Assistant Secretary receives the reports described in subsection
			 (f)(2), the Assistant Secretary shall prepare and submit to Congress a
			 report that assesses the evaluations and includes, at a minimum—
						(1)a description of the nature and operation of the projects funded under this section and other
			 activities conducted in support of such projects;
						(2)the findings resulting from the evaluations of the model projects conducted under this section;
						(3)a description of recommended best practices of modern multipurpose senior centers;
						(4)a strategy for disseminating the findings resulting from the projects described in paragraph (1);
			 and
						(5)recommendations for legislative or administrative action, as the Assistant Secretary determines
			 appropriate.
						.
		9.Community service senior opportunitiesSection 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o(a)) is amended by striking fiscal years 2007, 2008, 2009, 2010, and 2011 and inserting each of the fiscal years 2014 through 2018.
		10.Grants for Native AmericansSection 643(2) of the Older Americans Act of 1965 (42 U.S.C. 3057n(2)) is amended by striking fiscal year 2011 and inserting each of the fiscal years 2014 through 2018.
		11.Vulnerable elder rights protection activities
			(a)Ombudsman definitionsSection 711(6) of the Older Americans Act of 1965 (42 U.S.C. 3058f(6)) is amended by striking older.
			(b)Ombudsman programsSection 712 of the Older Americans Act of 1965 (42 U.S.C. 3058g) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by adding at the end the following: The Ombudsman shall be responsible for the management, including the fiscal management, of the
			 Office.;
					(B)in paragraph (3)—
						(i)in subparagraph (A), by striking clause (i) and inserting the following:
							
								(i)are made by, or on behalf of, residents, including residents with limited or no decisionmaking
			 capacity and who have no known legal representative, and if such a
			 resident is unable to communicate consent for an Ombudsman to work on a
			 complaint directly involving the resident, the Ombudsman shall seek
			 evidence to indicate what outcome the resident would have communicated
			 (and, in the absence of evidence to the contrary, shall assume that the
			 resident wishes to have the resident’s health, safety, welfare, and rights
			 protected) and shall work to accomplish that outcome; and;
						(ii)in subparagraph (D), by striking regular and timely and inserting regular, timely, private, and unimpeded;
						(iii)in subparagraph (H)(iii)—
							(I)by inserting , actively encourage, and assist in after provide technical support for; and
							(II)by striking and after the semicolon;
							(iv)by redesignating subparagraph (I) as subparagraph (K); and
						(v)by inserting after subparagraph (H) the following:
							
								(I)when feasible, continue to carry out the functions described in this section on behalf of residents
			 transitioning from a long-term care facility to a home care setting;
								(J)collect and analyze data, relating to discrimination against LGBT older individuals on the basis of
			 actual or perceived sexual orientation or gender identity in the admission
			 to, transfer or discharge from, or lack of adequate care provided in
			 long-term care settings, and shall include the analyses in the reports;
			 and
								; and
						(C)in paragraph (5)(B)—
						(i)in clause (vi)—
							(I)by inserting , actively encourage, and assist in after support; and
							(II)by striking and after the semicolon;
							(ii)by redesignating clause (vii) as clause (viii); and
						(iii)by inserting after clause (vi) the following:
							
								(vii)identify, investigate, and resolve complaints described in clause (iii) that are made by or on
			 behalf of residents with limited or no decisionmaking capacity and who
			 have no known legal representative, and if such a resident is unable to
			 communicate consent for an Ombudsman to work on a complaint directly
			 involving the resident, the Ombudsman shall seek evidence to indicate what
			 outcome the resident would have communicated (and, in the absence of
			 evidence to the contrary, shall assume that the resident wishes to have
			 the resident’s health, safety, welfare, and rights protected) and shall
			 work to accomplish that outcome; and; 
						(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)in subparagraph (A), by striking access and inserting private and unimpeded access; and
						(ii)in subparagraph (B)—
							(I)in clause (i)—
								(aa)in the matter preceding subclause (I), by striking the medical and social records of a and inserting all files, records, and other information concerning a; and
								(bb)in subclause (II), by striking to consent and inserting to communicate consent; and
								(II)in clause (ii), in the matter before subclause (I), by striking the records and inserting the files, records, and information; and
							(B)by adding at the end the following:
						
							(3)Health oversight agencyFor purposes of section 264(c) of the Health Insurance Portability and Accountability Act of 1996
			 (including regulations issued under that section) (42 U.S.C. 1320d–2
			 note), the Ombudsman and a representative of the Office shall be
			 considered a health oversight agency, so that release of residents' individually identifiable health information to the Ombudsman or
			 representative is not precluded in cases in which the requirements of
			 clause (i) or (ii) of paragraph (1)(B), or the requirements of paragraph
			 (1)(D), are otherwise met.; 
					(3)in subsection (d)—
					(A)in paragraph (1), by striking files and inserting files, records, and other information; and
					(B)in paragraph (2)—
						(i)in subparagraph (A)—
							(I)by striking files and records each place such term appears and inserting files, records, and other information; and
							(II)by striking and after the semicolon;
							(ii)in subparagraph (B)—
							(I)by striking files or records and inserting files, records, or other information; and
							(II)in clause (iii), by striking the period at the end and inserting ; and; and
							(iii)by adding at the end the following:
							
								(C)notwithstanding subparagraph (B), ensure that the Ombudsman may disclose information as needed in
			 order to best serve residents with limited or no decisionmaking capacity
			 who have no known legal representative and are unable to communicate
			 consent, in order for the Ombudsman to carry out the functions and duties
			 described in paragraphs (3)(A) and (5)(B) of subsection (a).; 
						(4)by striking subsection (f) and inserting the following:
					
						(f)Conflict of interest
							(1)Individual conflict of interestThe State agency shall—
								(A)ensure that no individual, or member of the immediate family of an individual, involved in the
			 designation of the Ombudsman (whether by appointment or otherwise) or the
			 designation of an entity designated under subsection (a)(5), is subject to
			 a conflict of interest;
								(B)ensure that no officer or employee of the Office, representative of a local Ombudsman entity, or
			 member of the immediate family of the officer, employee, or
			 representative, is subject to a conflict of interest; and
								(C)ensure that the Ombudsman—
									(i)does not have a direct involvement in the licensing or certification of a long-term care facility
			 or of a provider of a long-term care service;
									(ii)does not have an ownership or investment interest (represented by equity, debt, or other financial
			 relationship) in a long-term care facility or a long-term care service;
									(iii)is not employed by, or participating in the management of, a long-term care facility or a related
			 organization, and has not been employed by such a facility or organization
			 within 1 year before the date of the determination involved;
									(iv)does not receive, or have the right to receive, directly or indirectly, remuneration (in cash or in
			 kind) under a compensation arrangement with an owner or operator of a
			 long-term care facility;
									(v)does not have management responsibility for, or operate under the supervision of an individual with
			 management responsibility for, adult protective services; and
									(vi)does not serve as a guardian or in another fiduciary capacity for residents of long-term care
			 facilities in an official capacity (as opposed to serving as a guardian or
			 fiduciary for a family member, in a personal capacity).
									(2)Organizational conflict of interest
								(A)In generalThe State agency shall comply with subparagraph (B)(i) in a case in which the Office poses an
			 organizational conflict of interest, including a situation in which the
			 Office is placed in an organization that—
									(i)is responsible for licensing, certifying, or surveying long-term care services in the State;
									(ii)is an association (or an affiliate of such an association) of long-term care facilities, or of any
			 other residential facilities for older individuals;
									(iii)provides long-term care services, including programs carried out under a Medicaid waiver approved
			 under section 1115 of the Social Security Act (42 U.S.C. 1315) or under
			 subsection (b) or (c) of section 1915 of the Social Security Act (42
			 U.S.C. 1396n), or under a Medicaid State plan amendment under subsection
			 (i), (j), or (k) of section 1915 of the Social Security Act (42 U.S.C.
			 1396n);
									(iv)provides long-term care case management;
									(v)sets rates for long-term care services;
									(vi)provides adult protective services;
									(vii)is responsible for eligibility determinations for the Medicaid program carried out under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.);
									(viii)conducts preadmission screening for placements in facilities described in clause (ii); or
									(ix)makes decisions regarding admission or discharge of individuals to or from such facilities.
									(B)Identifying, removing, and remedying organizational conflict
									(i)In generalThe State agency may not operate the Office or carry out the program, directly, or by contract or
			 other arrangement with any public agency or nonprofit private
			 organization, in a case in which there is an organizational conflict of
			 interest (within the meaning of subparagraph (A)) unless such conflict of
			 interest has been—
										(I)identified by the State agency;
										(II)disclosed by the State agency to the Assistant Secretary in writing; and
										(III)remedied in accordance with this subparagraph.
										(ii)Action by Assistant SecretaryIn a case in which a potential or actual organizational conflict of interest (within the meaning of
			 subparagraph (A)) involving the Office is disclosed or reported to the
			 Assistant Secretary by any person or entity, the Assistant Secretary shall
			 require that the State agency, in accordance with the policies and
			 procedures established by the State agency under subsection
			 (a)(5)(D)(iii)—
										(I)remove the conflict; or
										(II)submit, and obtain the approval of the Assistant Secretary for, an adequate remedial plan that
			 indicates how the Ombudsman will be unencumbered in fulfilling all of the
			 functions specified in subsection (a)(3).; and
				(5)in subsection (h)—
					(A)in paragraph (3)(A)(i), by striking older;
					(B)in paragraph (4), by striking all that precedes procedures and inserting the following:
						
							(4)strengthen and update;
					(C)by redesignating paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
					(D)by inserting after paragraph (3) the following:
						
							(4)ensure that the Ombudsman or a designee participates in training provided by the National Ombudsman
			 Resource Center established in section 202(a)(18);;
					(E)in paragraph (6)(A), as so redesignated by subparagraph (C) of this paragraph, by striking paragraph (4) and inserting paragraph (5);
					(F)in paragraph (7)(A), as so redesignated by subparagraph (C) of this paragraph, by striking subtitle C of the and inserting subtitle C of title I of the; and
					(G)in paragraph (10), as so redesignated by subparagraph (C) of this paragraph, by striking (6), or (7) and inserting (7), or (8).
					(c)Ombudsman regulationsSection 713 of the Older Americans Act of 1965 (42 U.S.C. 3058h) is amended—
				(1)in paragraph (1), by striking paragraphs (1) and (2) of section 712(f) and inserting subparagraphs (A) and (B) of section 712(f)(1); and
				(2)in paragraph (2), by striking subparagraphs (A) through (D) of section 712(f)(3) and inserting clauses (i) through (vi) of section 712(f)(1)(C).
				(d)Prevention of elder abuse, neglect, and exploitationSection 721 of the Older Americans Act of 1965 (42 U.S.C. 3058i) is amended—
				(1)in subsection (b)—
					(A)in the matter preceding paragraph (1), by striking (including financial exploitation);
					(B)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively;
					(C)by inserting after paragraph (4) the following:
						
							(5)promoting the submission of data on elder abuse, neglect, and exploitation for the appropriate
			 database of the Administration or another database specified by the
			 Assistant Secretary;;
					(D)in paragraph (10)(C), as redesignated by subparagraph (B)—
						(i)in clause (ii), by inserting , such as forensic specialists, after such personnel; and
						(ii)in clause (v), by inserting before the comma the following: , including programs and arrangements that protect against financial exploitation; and
						(E)in paragraph (12), as redesignated by subparagraph (B)—
						(i)in subparagraph (D), by striking and at the end; and
						(ii)by adding at the end the following:
							
								(F)supporting and studying innovative practices in communities to develop partnerships across
			 disciplines for the prevention, investigation, and prosecution of abuse,
			 neglect, and exploitation; and; and
						(2)in subsection (e)(2), in the matter preceding subparagraph (A)—
					(A)by striking subsection (b)(9)(B)(i) and inserting subsection (b)(10)(B)(i); and
					(B)by striking subsection (b)(9)(B)(ii) and inserting subsection (b)(10)(B)(ii).
					12.Behavioral healthThe Older Americans Act of 1965 (42 U.S.C. 3011 et seq.) is amended—
			(1)in section 102—
				(A)in paragraph (14)(G), by inserting and behavioral after mental;
				(B)in paragraph (36), by inserting and behavioral after mental; and
				(C)in paragraph (47)(B), by inserting and behavioral after mental;
				(2)in section 201(f)(1), by inserting and behavioral after mental;
			(3)in section 202(a)(5), by inserting and behavioral after mental;
			(4)in section 306(a)—
				(A)in paragraph (2)(A), by inserting and behavioral after mental; and
				(B)in paragraph (6)(F), by striking mental health services each place such term appears and inserting mental and behavioral health services; and
				(5)in section 321(a)—
				(A)in paragraph (1), as amended by section 4(f), by inserting and behavioral after mental;
				(B)in paragraph (14)(B), by inserting and behavioral after mental; and
				(C)in paragraph (23), by inserting and behavioral after mental.
				13.Study on transportation services
			(a)Study
				(1)In generalBecause access to transportation services is critical for millions of older individuals in the
			 United States, to allow them to maintain independence, health, and quality
			 of life, the Comptroller General of the United States shall conduct a
			 study of transportation services for older individuals.
				(2)ContentsIn conducting the study, the Comptroller General—
					(A)shall identify challenges and barriers affecting the aging network in providing, accessing, or
			 coordinating efficient and effective transportation services, including
			 challenges and barriers in coordinating services with Federal agencies and
			 programs such as the Department of Transportation and the Medicaid program
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
					(B)shall examine any Federal program requirements that may result in challenges or barriers to the
			 coordination of transportation services within the aging network at the
			 local level.
					(b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall
			 issue a report. The report shall contain a detailed description of the
			 findings and conclusions of the study, including any recommendations for
			 administrative and other changes to enhance transportation services
			 provided by the aging network. The Comptroller General shall submit the
			 report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
			14.Guidance on serving Holocaust survivors
			(a)In generalBecause the services under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) are critical to
			 meeting the urgent needs of Holocaust survivors to age in place with
			 dignity, comfort, security, and quality of life, the Assistant Secretary
			 for Aging shall issue guidance to States, that shall be applicable to
			 States, area agencies on aging, and providers of services for older
			 individuals, with respect to serving Holocaust survivors, including
			 guidance on promising practices for conducting outreach to that
			 population. In developing the guidance, the Assistant Secretary for Aging
			 shall consult with experts and organizations serving Holocaust survivors,
			 and shall take into account the possibility that the needs of Holocaust
			 survivors may differ based on geography.
			(b)ContentsThe guidance shall include the following:
				(1)How nutrition service providers may meet the special health-related or other dietary needs of
			 participants in programs under the Older Americans Act of 1965, including
			 needs based on religious, cultural, or ethnic requirements.
				(2)How transportation service providers may address the urgent transportation needs of Holocaust
			 survivors.
				(3)How State long-term care ombudsmen may address the unique needs of residents of long-term care
			 facilities for whom institutional settings may produce sights, sounds,
			 smells, emotions, and routines, that can induce panic, anxiety, and
			 retraumatization as a result of experiences from the Holocaust.
				(4)How supportive services providers may consider the unique needs of Holocaust survivors.
				(5)How other services provided under that Act, as determined by the Assistant Secretary for Aging, may
			 serve Holocaust survivors.
				(c)Date of issuanceThe guidance described in subsection (a) shall be issued not later than 180 days after the date of
			 enactment of this Act.
			
